Bridge Builder Trust c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 September 11, 2015 VIA EDGAR TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street, N.E. Washington, D.C.20549 Re: Bridge Builder Trust (the “Trust”) File Nos.: 333-187194 and 811-22811 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust, on behalf of the Trust’s series, the Bridge Builder Municipal Bond Fund, hereby certifies that the forms of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated September 8, 2015, and filed electronically as Post-Effective Amendment No. 21 to the Trust’s Registration Statement on Form N-1A on September 8, 2015. If you have any questions, concerning the foregoing, please contact the undersigned at (626)914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. For U.S. Bancorp Fund Services, LLC
